Citation Nr: 9900162	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-02 114	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with traumatic arthritis, rated as 30 
percent disabling from June 1995 to March 1997.

2.  Entitlement to an increased rating for residuals of a 
left knee injury with traumatic arthritis, status post left 
total knee replacement, rated as 30 percent disabling 
subsequent to March 1998.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to January 
1967.  

In a June 1995 letter, the veteran contended that a rating in 
excess of 10 percent was warranted for the left knee 
disorder.  A rating in excess of 10 percent was denied in a 
November 1995 rating action.  The veteran submitted a timely 
Notice of Disagreement (NOD), and a statement of the case 
(SOC) was issued.  Subsequent to testimony at a formal 
hearing, the evaluation for the left knee disorder was 
increased to 20 percent, effective the date of the claim.  

In March 1997, the veteran was hospitalized at a VA facility 
for a left total knee replacement.  In a May 1997 rating 
action, the RO shifted the evaluation of left knee impairment 
to the criteria set forth in 38 C.F.R. § 4.71a, Code 5055.  
Under these criteria, the evaluation was increased to 100 
percent from the date of hospitalization through May 1998.  
Effective in May 1998, the evaluation was reduced to 30 
percent.  

Accordingly, the Board of Veterans Appeals (Board) must 
consider whether a rating in excess of 20 percent is 
appropriate for the period from June 1995 to March 1997, and 
whether a rating in excess of 30 percent is appropriate 
subsequent to May 1998.  


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that the left knee disorder is more 
disabling than is reflected by the currently-assigned 
evaluation.  He notes that he has required a left total knee 
replacement, and reports that he was told by one of his 
treating physicians that the left leg needed to be amputated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 20 percent for the period from June 1995 to March 
1997, and in excess of 30 percent for the period subsequent 
to May 1998.  


FINDINGS OF FACT

1.  During the period from June 1995 to March 1997, range of 
motion of the veterans left knee was no worse than 5 degrees 
to 110 degrees, and there was no deformity or more than mild 
crepitus or joint tenderness.  

2.  After March 1998, the veteran displayed significant 
improvement subsequent to the left total knee replacement, 
and he retained range of motion from 0 degrees to 115 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent during the period from June 1995 to March 1997 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Part 4, Codes 5010, 5257, 5259, 5260, 
5261 (1997).

2.  The criteria for a disability rating in excess of 30 
percent subsequent to March 1998 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Part 4, Codes 5055, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to the 
VA's statutory duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107(a).  

A review of the veterans service medical records 
demonstrates that when he was seen in December 1966, he 
reported a history of trauma to the left knee, one year prior 
to treatment.  At the time of the treatment, he was again 
having pain and instability in the left knee.  On 
examination, there was no fluid.  No pain was present on 
palpation of the area.  There was normal stability.  The 
impression was possible torn ligament.  

Of record are reports of treatment by private medical 
professionals.  In a March 1992 note, he had tenderness of 
the left knee, but no instability.  X-ray films of the left 
knee showed degenerative changes with osteophytosis 
particularly on the medial compartment.  

The veteran was hospitalized at the Twin Cities Community 
Hospital in April 1992 for surgical procedures.  Subsequent 
to these procedures, the diagnoses were severe degenerative 
osteoarthritis of the left knee; large tear of the lateral 
meniscus tear of the peripheral rim of the medial meniscus; 
multiple chondral loose bodies; synovitis and Grade III-IV 
chondromalacia of the lateral femoral condyle and lateral 
tibial plateau, medial femoral condyle and medial femoral 
plateau and patella; large spur on the tibial plateau, 
anterior to the tibial insertion of the anterior cruciate 
ligament and a large spur from the medial femoral condyle. 

Morris B. Aron, M.D, reported in a letter dated in May 1992 
on his treatment of the veteran.  It was Dr. Arons opinion 
that the veterans long standing anterior cruciate ligament 
deficiency significantly contributed to the rather severe 
degenerative changes noted at the time of the veterans 
arthroscopy.  The veteran would eventually require total knee 
arthroplasty and the prognosis was extremely guarded 
secondary to these degenerative changes.  

The VA again examined the veteran for compensation purposes 
in August 1992.  He stated that pain had persisted since the 
1965 injury in service.  Increased physical activity and the 
onset of cold, damp weather would bring on the increase of 
left knee pain.  He further indicated that the pain and left 
knee edema had increased since the surgery earlier in 1992.  
The left knee would periodically lock in flexion.  On 
examination, the impression was history of twisting injury to 
the left knee, with severe degenerative joint disease.  

By rating decision of March 1993, service connection for 
degenerative changes of the left knee was granted.  The RO 
assigned a disability rating of 10 percent based upon the 
criteria set forth in Diagnostic Codes 5010, pertaining to 
traumatic arthritis, and 5259, pertaining to symptoms 
following the removal of semilunar cartilage.

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a January 1995 treatment note, the 
veteran reported that the left knee pain continued to 
increase.  Tenderness was present over the left knee.  He 
reported continued pain through the knee when he was seen in 
January 1996.  At that time, he retained full range of 
motion, with slight peripatellar pain in the left knee.  X-
ray films noted the presence of left knee arthritis.  

The veteran was again examined for compensation purposes by 
the VA in September 1995.  At that time, he reported 
progressive left knee pain and swelling.  The pain increased 
with walking or trying to kneel or squat.  On examination, 
there was no deformity of the left knee.  Range of motion was 
from 5 to 110 degrees.  There was mild joint crepitus and 
medial and lateral posterior joint tenderness. Anterior 
Drawer sign and Lachman were positive.  McMurray testing was 
negative.  The diagnoses included degenerative joint disease 
of the left knee, and it was noted that the veteran was 
scheduled for a total knee replacement.  

In October 1995, the veteran was hospitalized in a VA 
facility in October 1995, at which time he reported left knee 
pain.  He was observed, and it was determined that he should 
be treated conservatively with a brace.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in February 1997.  He stated that he was 
unable to work more than three hours at a time, and that he 
sometimes fell as a result of the knee injury.  He also 
stated that his work hours had to be reduced due to the 
disability.  (Transcript, hereinafter T, 3, 12)  He further 
testified that he was scheduled for a total knee replacement, 
but that the surgery was put off as a result of his 
relatively young age.  (T 4, 5)  

By decision of March 1997, the hearing officer increased the 
disability rating assigned to represent left knee impairment 
to 20 percent and changed the Diagnostic Code to 5257, 
representing moderate impairment of the knee.  The increased 
rating was made effective in June 1995.

In March 1997, the veteran underwent a left total knee 
arthroplasty at a VA medical facility.  Postoperatively, he 
demonstrated no hemodynamic instability, and there were no 
signs or symptoms of infection from the surgical incision.  
He was started immediately on continuous passive motion and 
physical therapy, and he was very aggressive and rigorous 
about ranging his left knee.  On discharge, he was not to 
drive for six weeks, and was to aggressively range the knee.  

In March 1998, the veteran was again examined for 
compensation purposes by the VA.  The examiner noted that he 
had available for review the veterans claims folder.  The 
veteran stated that after his total knee replacement 
rehabilitation period, he had done well, and that he was 
very happy with it.  He had no difficulty walking.  He 
did have discomfort when he knelt of squatted, and there was 
occasional pain in the front of the knee when he went down 
stairs.  He also stated that there had been a couple of 
episodes when the left knee gave way.  However, overall, the 
veteran stated that he had done well.  On examination, the 
veterans gait was normal.  Range of motion was from 0 to 115 
degrees.  The ligaments were stable.  A patellar click was 
heard on range of motion.  There was no fluid or tenderness.  
The left total knee replacement appeared to be well aligned 
on X-ray films.  The examiner concluded that since the 
surgery, the veteran has been significantly improved.  He had 
excellent range of motion and stability.  The impairment 
present was difficulty kneeling and squatting, and that he 
had some difficulty climbing stairs.  There was significant 
improvement in functional ability over the preoperative 
severe degenerative arthritis.  However, it is concluded that 
because of the veterans age, a revision would be anticipated 
sometime down the road.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board will first consider the proper evaluation for the 
period from June 1995 to March 1997.  At that time, a 20 
percent evaluation was in effect.  The applicable law and 
regulations have not changed since June 1995.  Under the 
provisions of 38 C.F.R. § 4.71a, Code 5257, the 20 percent 
rating was appropriate where there was moderate recurrent 
subluxation or lateral instability.  For a 30 percent rating 
to be warranted, there must have been severe recurrent 
subluxation or lateral instability.  Moreover, under the 
provisions of Diagnostic Codes 5260 and 5261, the 20 percent 
rating was appropriate where flexion was limited to 30 
degrees or extension was limited to 15 degrees.  For a 30 
percent rating to have been granted, flexion would have to 
have been limited to 15 degrees, or extension limited to 20 
degrees. 

A review of the reports of examination and treatment do not 
show that the veterans disability was of sufficient severity 
to warrant an increased rating under these provisions.  A 
review of the September 1995 VA compensation examination and 
January 1996 treatment note indicates that range of motion 
was no worse than from 5 degrees to 110 degrees.  Such 
limitation of motion is not consistent with a rating in 
excess of 20 percent under the provisions of Diagnostic Codes 
5260 or 5261.  Moreover, when the veteran was examined in 
September 1995, there was no deformity of the left knee.  Any 
crepitus or lateral posterior joint tenderness was mild in 
nature.  While the possibility of a future total knee 
replacement was considered, it was determined, after 
hospitalization at a VA facility in October 1995, that the 
veteran should be treated conservatively.  

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98. In these two opinions, the General Counsel (GC) 
held that a separate rating for arthritis may be awarded when 
the veteran is rated under the provisions of Diagnostic Code 
5257.  However, for such a separate rating to be granted, it 
must be demonstrated that additional disability is present.  
For such additional disability to be present, it must be 
demonstrated that the service-connected disability at least 
meets the criteria for a zero percent rating under the 
provision of 38 C.F.R. § 4.71a, Codes 5260 and 5261.  Under 
these provisions, zero percent ratings are appropriate when 
extension is limited to 5 degrees or flexion is limited to 60 
degrees.  A review of the findings on examination and 
treatment show that extension was between 0 degrees and 5 
degrees, and flexion was no less than 110 degrees.  The 
veterans limitation of motion is therefore not of sufficient 
severity to warrant zero percent ratings based on range of 
motion.  Separate ratings based on arthritis are therefore 
not appropriate, given the veterans range of left knee 
motion at the time.  

As the veterans right knee disorder could have been rated 
based on the limitation of motion, the Board must consider 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 
38 C.F.R. § 4.40 hold that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly or pain on movement, 
swelling, deformity or atrophy of disuse.

In making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  

A review of the findings on examination and treatment do not 
show that the veterans symptomatology was of sufficient 
severity to warrant an increased rating under the provisions 
of 38 C.F.R. §§ 4.40 or 4.45 (1998).  In particular, when the 
VA examined the veteran for compensation purposes in 
September 1995, while he reported pain and swelling, there 
was no deformity, and tenderness was only described as mild.  
Moreover, while he reported continued pain over the left knee 
when he was treated in January 1996, he retained full range 
of motion, with only slight parapatellar pain in the left 
knee.  Such limited findings, the Board concludes, do not 
support the conclusion that there is a basis for an increased 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board next considered if a disability rating in excess of 
30 percent is appropriate subsequent to March 1998.  The 
veteran underwent a total knee replacement of the left knee 
in March 1997.  Under the provisions of 38 C.F.R. § 4.71a, 
Code 5055, a 100 percent rating is awarded for one year 
following implantation of prosthesis.  Subsequent to the one 
year period, a 60 percent rating is to be awarded when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  If the veteran does not 
meet the criteria for a 60 percent rating, in that there are 
intermediate degrees of residual weakness, pain or limitation 
of motion the disorder is to be rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, with 
a minimum rating of 30 percent.

Subsequent to the one year period, the VA examined the 
veteran for compensation purposes in March 1998.  At that 
time, he reported a number of incidents when the left knee 
gave way.  However, there was no fluid or tenderness, and the 
ligaments were stable.  Range of motion exercises were 
performed without complaints of pain.  The examiner concluded 
that there had been significant improvement in the knee since 
the surgery, and that the veteran had excellent range of 
motion and stability.  Under such circumstances, the Board 
concludes that the postoperative residuals are not of 
sufficient severity to warrant a 60 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5055.

As noted, the Board must also consider if a rating in excess 
of 30 percent is appropriate under the provisions of 
38 C.F.R. § 4.71a, Codes 5256, 5261, and 5262.  
Under the provisions of Diagnostic Code 5256, the veterans 
knee disorder is to be rated on the basis of ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of the findings 
on examination in March 1998 indicates that the range of 
motion of the veterans left knee was from 0 to 115 degrees.  
As such a range of motion clearly establishes that ankylosis 
is not present, the criteria set forth in Diagnostic Code 
5256 are inapplicable and cannot serve as the basis for an 
increased rating.  

The Board next considered if the criteria of Diagnostic Codes 
5260 or 5261 could serve as the basis for a rating in excess 
of 30 percent.  The currently-assigned 30 percent rating is 
the maximum possible rating under Diagnostic Code 5260, based 
on limitation of flexion.  For a 40 percent rating to be 
warranted under Diagnostic Code 5261, extension must be 
limited to 30 degrees.  A review of the findings on the March 
1998 examination indicate that the veteran retained range of 
motion from 0 to 115 degrees.  Hence, there is no basis to 
conclude that the limitation of extension is of a degree 
consistent with the criteria for a 40 percent rating under 
the provisions of Diagnostic Code 5261.  

Given that the residuals of the total knee replacement could 
be rated under the provisions of Diagnostic Code 5261, based 
on limitation of motion, the Board concludes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See DeLuca, supra.  As noted, the provisions of 38 C.F.R. 
§ 4.40 relate to functional loss.  The provisions of 
38 C.F.R. § 4.45 require consideration of such factors with 
regard to the joints as abnormal or weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy. 
 
A review of the evidence of record does not demonstrate that 
an increased evaluation is appropriate under these 
provisions.  In reviewing the results of the March 1998 
examination, the Board notes that the veterans left knee 
occasionally gave way.  However, there was no fluid or 
tenderness.  Significantly, the veteran was able to perform 
full range of motion without pain, and the examiner commented 
that the veteran retained excellent stability.  In view of 
these limited findings on examination, the Board concludes 
that the veteran does not currently demonstrate functional 
loss consistent with the provisions of 38 C.F.R. § 4.40.  
Therefore, these provisions do not provide a basis for an 
increased evaluation.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other 
basis to support the grant of an increased rating for the 
disability in question.   


ORDER

Increased ratings for residuals of a left knee injury with 
traumatic arthritis are denied.  



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
